DETAILED ACTION
Priority
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application has the effective filing date of 12/12/2019.
Status of Claims
Claims 1-20 are pending.
Note to Applicant
Claim 14 line 2 “a top printed silver-silver chloride…” should be amended to “a first printed silver-silver chloride…” to maintain consistent claim terminology with claim 14, line 9.
A Terminal Disclaimer is needed to obviate an obviousness type double patenting rejection to copending application 17/024780. The Terminal Disclaimer was filed and approved on 06/15/2022. 
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fails to teach the vital sign monitoring patch with integrated display as disclosed in the current application. 
Nissila US 2002/0026114 A1 discloses a wearable sensor patch having an external display, an oximeter a top/outer first electrode, and an inner second electrode such that when the device is worn as shown in Fig.1A-1B, the user’s contact completes an ECG measurement circuit. However, Nissila’s device does not include an oximeter, and there is also no discussion of the various layers that make up the device. Lee US 2016/0192716 and US 9872525, and Zhao et al. US 2019/0307400 and US 11090003, and Burg US 11229370 are also similar, and individually disclose a wearable device which has a first/top and a second/bottom electrode such that simultaneously contacting both electrodes would complete an ECG circuit.
Golda et al. US 9782132 discloses a wearable sensor patch for monitoring blood oxygenation, the device has various layers as shown, including a sensor layer, hydrogel layer, insulating layer, and printed circuit board layers as shown in Figs. 1I-1J; but Golda’s patch does not include a top layer having a display, and there are also no electrodes. 
Guillory et al. US 2008/0091090 discloses a wearable sensor patch comprising a display, electrodes, battery, sensor layer as shown in Figs. 8-9, but the exact structure does not meet the current claim requirements.
Welch US 2018/0078163 also discloses a biometric sensor patch having a display, PCBA, insulating/foam layer, electrodes and oximeter as shown in Figs. 1-2 and 5; however, the electrodes are not positioned on the top/first and bottom/second configuration as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abhik A. Huq (Reg. No. 40656) on 06/15/2022.

The application has been amended as follows: 
Claim 14 (amended): A vital signs monitoring patch with integrated display comprising: 
a top layer including at least access to a display, a [[top]] first printed silver-silver chloride electrode and an activation device; 
a foam layer including at least a cut-out for a power supply and the activation device, wherein the polyethylene foam layer is arranged to bond to the top layer; 
a printed circuit board assembly (PCBA) layer having a top surface and a bottom surface, wherein: 
the top surface including at least an electrocardiogram (ECG) sensor and the power supply, the ECG sensor connected to the first printed silver-silver chloride electrode and a second printed silver-silver chloride electrode; 
the bottom surface including at least an oximetry sensor and the second printed silver-silver chloride electrode; and 
the activation device connected to the PCBA layer; 
a hydrogel based conductive adhesive configured to contact a user skin surface, wherein the hydrogel based conductive adhesive is configured to interact between a user skin area and the second printed silver-silver chloride electrode; and 
a contact layer, wherein the contact layer is configured to bond to a user surface area and the bottom surface of the PCBA layer; and 
wherein the activation device is configured to power on the vital signs monitoring patch with integrated display via the power supply, and 
wherein access of the first printed silver-silver chloride electrode by a user completes a circuit with the second printed silver-silver chloride electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
June 15, 2022